           Case 1:19-cv-00964-AWI-SAB Document 47 Filed 06/15/21 Page 1 of 2



1
2
3
4
5
6
7
8                                   UNITED STATES DISTRICT COURT

9                                  EASTERN DISTRICT OF CALIFORNIA

10
11   SHAJIA AYOBI,                                    )   Case No. 1:19-cv-00964-AWI-SAB (PC)
                                                      )
12                   Plaintiff,                       )
                                                      )   ORDER ADOPTING FINDINGS AND
13            v.                                      )   RECOMMENDATIONS, AND GRANTING
                                                          DEFENDANT’S MOTION FOR SUMMARY
                                                      )   JUDGMENT
14   ROMERO,
                                                      )
15                   Defendant.                       )   (Doc. Nos. 31, 38)
                                                      )
16                                                    )

17                   Plaintiff Shajia Ayobi is appearing pro se and in forma pauperis in this civil rights

18   action pursuant to 42 U.S.C. § 1983. The matter was referred to a United States Magistrate Judge

19   pursuant to 28 U.S.C. § 636(b)(1)(B) and Local Rule 302.

20            On January 7, 2021, the Magistrate Judge issued a Findings and Recommendation

21   recommending that Defendant’s motion for summary judgment be denied. (Doc. No. 38.) The

22   Findings and Recommendation was served on the parties and contained notice that objections were

23   due within thirty (30) days. (Id.)

24            After receiving three extensions of time, Plaintiff filed objections on May 28, 2021. (Doc. No.

25   45.) Defendant filed a response on June 11, 2021. (Doc. No. 46.)

26   ///

27   ///

28   ///

                                                          1
        Case 1:19-cv-00964-AWI-SAB Document 47 Filed 06/15/21 Page 2 of 2



1             In accordance with the provisions of 28 U.S.C. § 636(b)(1)(C), the Court has conducted a de

2    novo review of this case. Having carefully reviewed the entire file, including Plaintiff’s objections,

3    the Court finds the Findings and Recommendations to be supported by the record and by proper

4    analysis.

5             Based on the foregoing, it is HEREBY ORDERED that:

6             1.      The Findings and Recommendation filed on January 7, 2021, is adopted in full; and

7             2.      Defendant’s motion for summary judgment filed on October 28, 2020 (Doc. No. 31) is

8                     granted; and

9             3.      Judgment shall be entered in favor of Defendant

10
11   IT IS SO ORDERED.
12
     Dated:      June 15, 2021
13                                                SENIOR DISTRICT JUDGE

14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                                         2
